Citation Nr: 0404410	
Decision Date: 02/17/04    Archive Date: 02/27/04

DOCKET NO.  03-04 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a skin disorder due 
to exposure to herbicides.  

2.  Entitlement to service connection for Hepatitis C.  

3.  Entitlement to an effective date earlier than August 10, 
2001, for the grant of service connection for post traumatic 
stress disorder (PTSD).  

4.  Entitlement to an evaluation in excess of 30 percent for 
PTSD, from the initial grant of service connection.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from August 1969 to April 
1971.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 2002 decision by the RO which 
granted service connection for PTSD and assigned a 30 percent 
evaluation, effective from August 10, 2001, and denied 
service connection for hepatitis C and a skin disorder due to 
exposure to herbicides.  


REMAND

The veteran contends that he has a skin disorder due to 
exposure to Agent Orange and hepatitis which he believes is 
related to military service.  A VA mental outpatient record 
in March 2002 indicated that the veteran was positive for 
hepatitis C two years earlier, but hadn't been tested since, 
and that additional screening would be ordered.  Another 
report later the same month indicated that he would be 
referred to Hepatology for consultation regarding his 
hepatitis.  The evidentiary record as currently constituted 
does not include any reports from hepatology or any 
additional diagnostic studies confirming the presence of 
hepatitis.  

In this case, the appellant is a combat veteran of Vietnam 
and is presumed to have been exposed to herbicides.  There is 
also competent evidence indicating that he tested positive 
for hepatitis.  These facts notwithstanding, the veteran has 
never been afforded a VA examination to determine the nature 
or etiology of his claimed disabilities.  Most of the VA 
outpatient reports of record were for treatment of his PTSD.  
Thus, it would not be unexpected that these records would not 
include any significant findings pertaining to his other non-
psychiatric disabilities.  As to his service-connected PTSD, 
the veteran reported that he was treated at VAMC Columbia.  
Although outpatient records were obtained from that facility, 
it is not clear whether all records were obtained as there is 
no indication as to when he was first treated for his 
psychiatric problems.  Accordingly, the Board finds that 
additional VA examinations should be undertaken to determine 
the nature and etiology of his claimed disabilities.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following actions:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and implementing regulations are fully 
complied with.  Compliance requires that 
the veteran be notified, via letter, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary, that is necessary to 
substantiate the claim.  A general form 
letter, prepared by the RO, not 
specifically addressing the disability or 
disabilities at issue, is not acceptable.  
The RO must indicate which portion of 
that information and evidence, if any, is 
to be provided by the claimant, and which 
portion, if any, the Secretary will 
attempt to obtain on behalf of the 
claimant.  The veteran should be advised 
to send VA everything he has pertaining 
to the claimed disabilities.  After the 
veteran has been given notice as required 
by 38 U.S.C.A. § 5103(a) (see also 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, No. 01-
944, (Jan 13, 2004)), he should be given 
the opportunity to respond.  

2.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names, addresses, and dates of treatment 
of all health care providers, VA or non-
VA, who treated him for PTSD, hepatitis, 
and skin problems since his discharge 
from service.  The veteran is advised 
that the earliest dates of treatment for 
any of the claimed disabilities would be 
very useful to his claim.  All records 
for treatment of PTSD at VAMC Columbia 
should also be obtained.  After securing 
the necessary releases, the RO should 
attempt to obtain all records not already 
associated with the claims file.  If any 
records identified by the veteran cannot 
be obtained, he should be so informed and 
it should be documented in the claims 
folder.  

3.  The veteran should be afforded a VA 
examination to determine if he has 
hepatitis and, if so, the etiology.  
Serology and LFTs must be performed to 
confirm the presence and type of 
hepatitis.  The examiner should offer a 
diagnosis as to the specific type of 
hepatitis the veteran has and provide an 
opinion as to whether it is at least as 
likely as not that any identified 
hepatitis had its onset in service or is 
otherwise related to service.  The 
physician should describe all findings in 
detail and provide a complete rationale 
for all opinions offered.  If the 
physician is unable to make any 
determination, that should be so state 
and the reasons indicated.  The findings 
should be typed or otherwise recorded in 
a legible manner for review purposes.  

4. The veteran should be afforded a VA 
dermatologic examination to determine the 
nature and etiology of any identified 
skin disorder.  All indicated tests and 
studies are to be performed.  The claims 
folder must be made available to the 
examiner for review, and a notation to 
the effect that this record review took 
place should be included in the report.  
The examiner should indicate whether it 
is at least as likely as not that any 
noted skin disease is due to service or 
to exposure to herbicides while in 
Vietnam. The examiner should describe all 
findings in detail and provide a complete 
rationale for all opinions offered.  The 
findings should be typed or otherwise 
recorded in a legible manner for review 
purposes.  

5.  The veteran should be afforded a VA 
psychiatric examination in order to 
determine the severity of his service-
connected PTSD.  All indicated tests and 
studies are to be performed.  The claims 
folder must be made available to the 
psychiatrist for review, and a notation 
to the effect that this record review 
took place should be included in the 
report.  If appropriate, the examiner, to 
the extent feasible, must dissociate 
those complaints and findings related to 
PTSD from any co-existing psychiatric 
disability.  The examiner should indicate 
which of the following criteria ((a), 
(b), (c), or (d)), more closely reflects 
the degree of impairment caused by the 
service-connected PTSD:  

(a) Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to 
time or place; memory loss for names 
of close relatives, own occupation, 
or own name.  

(b) Occupational and social 
impairment, with deficiencies in 
most areas, such as work, school, 
family relations, judgment, 
thinking, or mood, due to such 
symptoms as: suicidal ideation; 
obsessional rituals which interfere 
with routine activities; speech 
intermittently illogical, obscure, 
or irrelevant; near-continuous panic 
or depression affecting the ability 
to function independently, 
appropriately and effectively; 
impaired impulse control (such as 
unprovoked irritability with periods 
of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty 
in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to 
establish and maintain effective 
relationships.  

(c) Occupational and social 
impairment with reduced reliability 
and productivity due to such 
symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g., retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
and maintaining effective work and 
social relationships.  

(d) Occupational and social 
impairment with occasional decrease 
in work efficiency and intermittent 
periods of inability to perform 
occupational tasks (although 
generally functioning 
satisfactorily, with routine 
behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, 
anxiety, suspiciousness, panic 
attacks (weekly or less often), 
chronic sleep impairment, mild 
memory loss (such as forgetting 
names, directions, recent events).  

The examiner should describe the findings 
in detail and provide a complete 
rationale for all opinions and 
conclusions; any opinion should be 
supported by reference to specific 
medical records on file.  The examiner 
should be advised that all manifestations 
covered in the rating schedule cited 
above must be addressed so that the Board 
may rate the veteran in accordance with 
the specified criteria.  

6.  The veteran must be given adequate 
notice of the dates and places of all 
requested examinations.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have an adverse effect on 
his claim. 

7.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO should determine if all medical 
findings necessary to rate the veteran's 
PTSD have been provided by the examiner 
and whether he or she has responded to 
all questions posed.  If not, the reports 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2003).  

8.  After the requested development has 
been completed, the RO should review the 
claim.  The RO should adjudicate the 
merits of the claims based on all the 
evidence of record and all governing 
legal authority, including VCAA and 
implementing regulations, and any 
additional information obtained as a 
result of this remand.  In considering 
the rating to be assigned, consideration 
should be given to the case of Fenderson 
v. West, 12 Vet. App. 119 (1999) which 
held that at the time of an initial 
rating, separate staged ratings may be 
assigned for separate periods of time 
based on the facts found.  If the 
benefits sought on appeal remain denied 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case and given the opportunity to 
respond thereto.  The RO is advised that 
they are to make a determination based on 
the law and regulations in effect at the 
time of their decision, to include any 
further changes in the VCAA or other 
legal precedent.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


